 

 

Exhibit 10.7

 

INDEMNIFICATION AGREEMENT

 

This INDEMNIFICATION AGREEMENT is made as of __________, by and between
SERVOTRONICS, INC., a Delaware corporation (the “Corporation”), and
_______________ (“Indemnitee”).

 

INTRODUCTION

 

Indemnitee is serving as a [director and/or officer] of the Corporation and the
Corporation wishes Indemnitee to continue in such position. Indemnitee is
willing to continue in such positions with the indemnification and other rights
provided hereby.

 

In recent years, litigation seeking to impose liability on directors and
officers of publicly-held corporations has become more frequent. Such litigation
is extremely expensive to defend. In many cases, defense costs exceed the
financial means of individual defendants. Further, the possibility of liability
for extremely large sums is a deterrent to persons accepting positions of
responsibility with a public corporation.

 

Indemnitee is deeply concerned regarding this situation, as well as the adequacy
of the indemnification available under the Corporation’s By-laws and the fact
that directors and officers liability insurance, even if obtainable, has become
much more limited in the scope of its protection and extremely expensive and can
be cancelled at any time.

 

NOW, THEREFORE, to induce Indemnitee to continue to serve the Corporation and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereby agree as follows:

 

ARTICLE One

 

INTERPRETIVE RULES; DEFINITIONS

 

Section 1.1.          General Interpretive Rules.

 

For purposes of this Agreement, except as otherwise expressly provided or unless
the context otherwise requires, (i) terms defined in this Article have the
meanings assigned to them in this Article and include the plural as well as the
singular, and the use of the masculine gender herein shall be deemed to include
the feminine gender; (ii) references herein to “Sections” without reference to a
document are to designated Sections of this Agreement; (iii) “including” means
“including but not limited to”; and (iv) “herein,” “hereof,” “hereunder” and
other words of similar import refer to this Agreement as a whole and not to any
particular provision.

 

   

 

 

Section 1.2.          Definitions.

 

In this Agreement:

 

“Agreement” means this Indemnification Agreement as executed by the parties
hereto as of the date first written above or, if amended, as amended.

 

“Board” means the Board of Directors of the Corporation.

 

“Derivative Proceeding” means a Proceeding brought by or in the right of the
Corporation.

 

“Entity” means a corporation, business, partnership, joint venture, trust,
employee benefit plan or other enterprise.

 

“Fines” means any fine, penalty or, with respect to an employee benefit plan,
any excise tax or penalty assessed with respect thereto.

 

“Litigation Costs” means all costs, charges and expenses, including attorneys’
fees, reasonably incurred in the investigation and defense or prosecution of any
Proceeding and any appeal therefrom, and all the costs of appeal, attachment and
similar bonds.

 

“Losses” means the total amount which Indemnitee becomes legally obligated to
pay in connection with any Proceeding, including judgments, Fines, amounts paid
in settlement and Litigation Costs.

 

“Proceeding” means any threatened, pending or completed action, suit, proceeding
(including, without limitation, an arbitration proceeding) or investigation,
whether civil, criminal, administrative or investigative (whether external or
internal to the Corporation), and whether formal or informal.

 

ARTICLE Two

 

INDEMNIFICATION

 

Section 2.1.          Proceedings by Third Parties.

 

The Corporation shall indemnify Indemnitee if he was or is a party, or is
threatened to be made a party, to any Proceeding (other than a Derivative
Proceeding) by reason of the fact that he is or was a director, officer,
employee or agent of the Corporation, or is or was serving at the request of the
Corporation as a director, officer, employee, agent or trustee of another
Entity, against Losses in connection with the defense or settlement of such
Proceeding if he acted in good faith and in a manner he reasonably believed to
be in or not opposed to the best interests of the Corporation and, with respect
to any criminal action or proceeding, had no reasonable cause to believe his
conduct was criminal.

 

 – 2 – 

 

 

Section 2.2.          Derivative Proceedings.

 

(a)          Except as provided in Section 2.2(b), the Corporation shall
indemnify Indemnitee if he was or is a party, or is threatened to be made a
party, to any Derivative Proceeding to procure a judgment in its favor by reason
of the fact that he is or was a director, officer, employee or agent of the
Corporation, or is or was serving at the request of the Corporation as a
director, officer, employee, agent or trustee of another Entity, against Losses
in connection with the defense or settlement of such Proceeding if he acted in
good faith and in a manner he reasonably believed to be in or not opposed to the
best interests of the Corporation.

 

(b)          No indemnification under Section 2.2(a) shall be made in respect of
any claim, issue or matter in a Proceeding as to which Indemnitee shall have
been adjudged by a court of competent jurisdiction to be liable for (i) a breach
of fiduciary duty to the Corporation or its stockholders that resulted in
personal enrichment to the Indemnitee to which he was not legally entitled, or
(ii) intentional fraud or intentional criminal conduct, unless and only to the
extent that a court of competent jurisdiction or the court in which such
Proceeding was brought shall determine upon application that, despite the
adjudication of liability referred to in clauses (i) and (ii) but in view of all
relevant circumstances, Indemnitee is fairly and reasonably entitled to
indemnification for such Losses which a court of competent jurisdiction or other
such court shall deem proper. As used in this Section 2.2(b) and in Section 2.8,
the term “personal enrichment” does not comprehend fees paid to a director or
salary and bonus paid to an executive officer for serving the Corporation in
such capacity provided such fees, salary and bonuses are duly approved by the
Corporation’s Board of Directors or an appropriate committee of the Board of
Directors.

 

Section 2.3.          No Presumptions Based on Manner Proceeding is Terminated.

 

The termination of any Proceeding by judgment, order, settlement, conviction, or
upon a plea of nolo contendere or its equivalent, shall not create a presumption
(i) that Indemnitee did not act in good faith and in a manner which he
reasonably believed to be in or not opposed to the best interests of the
Corporation or (ii) with respect to any criminal action or proceeding, that
Indemnitee had reasonable cause to believe that his conduct was criminal.

 

Section 2.4.          Indemnification Against Expenses of Successful Party.

 

Notwithstanding any other provision hereof, to the extent that Indemnitee has
been successful, on the merits or otherwise, including the dismissal of an
action without prejudice, in defense of any Proceeding, or in defense of any
claim, issue or matter therein, the Corporation promptly shall pay for or
reimburse Indemnitee’s Litigation Costs incurred in connection therewith to the
extent not already advanced pursuant to Section 2.5.

 

Section 2.5.          Advances of Litigation Costs.

 

At the request of Indemnitee, Litigation Costs incurred by him in any Proceeding
shall be paid by the Corporation in advance of the final disposition of such
matter with the undertaking of Indemnitee, which hereby is given, that if it
shall be ultimately determined that Indemnitee was not entitled to be
indemnified, or was not entitled to be fully indemnified, Indemnitee shall repay
to the Corporation the amount, or appropriate portion thereof, so advanced. The
payment by the

 

 – 3 – 

 

 

Corporation shall be made promptly (but in any event within 15 days) after its
receipt of Indemnitee’s request therefor.

 

Section 2.6.          Determination of Right to Indemnification Upon
Application; Procedure Upon Application.

 

(a)          Indemnification under Section 2.1 and Section 2.2 shall be made
promptly, and in any event within 90 days of Indemnitee’s written request
therefor, unless a determination is made reasonably and within such 90-day
period by the Corporation, in the manner provided in Section 2.6(b), that
Indemnitee acted in bad faith and in a manner that he did not believe to be in
or not opposed to the best interests of the Corporation or, with respect to any
criminal proceeding, that Indemnitee believed or had reasonable cause to believe
that his conduct was criminal.

 

(b)          The determination to be made by the Corporation under Section
2.6(a) shall be based on the facts known at the time and shall be made (i) by
the Board, by a majority vote of the directors who were not parties to the
Proceeding (“disinterested directors”) even though less than a quorum, or (ii)
by a committee of the disinterested directors designated by majority vote of
such directors, even though less than a quorum, or (iii) if there are no
disinterested directors, or if such disinterested directors do direct, by
independent legal counsel in a written opinion, or (iv) by the stockholders of
the Corporation.

 

(c)          The right to indemnification hereunder shall be enforceable by
Indemnitee in any court of competent jurisdiction if Indemnitee’s claim therefor
is denied, in whole or in part, in the manner provided herein, or if no
disposition of such claim is made within the aforesaid 90-day period; provided,
however, that either party to this Agreement shall have the right to have any
controversy, claim or dispute arising out of or relating to this Agreement
(including, without limitation, any claim for breach of this Agreement) settled
by arbitration in a proceeding under the Rules of the American Arbitration
Association, except that no arbitration shall be commenced on a controversy
arising under Section 2.6(a) until the earlier to occur of (i) the expiration of
the aforesaid 90-day period, (ii) the Corporation refuses to pay all or any
portion of the indemnification requested by Indemnitee or (iii) a determination
is made under Section 2.6(a) in the manner provided for in Section 2.6(b) that
Indemnitee is not entitled to all or any portion of the indemnification
requested by Indemnitee. The election of either party to initiate an arbitration
proceeding shall operate to stay any other action with respect to the same
controversy, claim or dispute, notwithstanding that such action may have been
initiated prior to the initiation of the arbitration proceeding, and the
decision of the arbitrators with respect to such controversy, claim or dispute
shall be controlling. Any arbitration shall take place in the County of Erie,
State of New York, unless both parties shall consent to another location, and
judgment upon any award rendered by the arbitrators pursuant hereto may be
entered in any court having jurisdiction thereof. Indemnitee’s Litigation Costs
incurred in connection with successfully establishing his right to
indemnification, in whole or in part, in any action or proceeding also shall be
indemnified by the Corporation.

 

(d)          It shall be a defense to an action or proceeding under Section
2.6(c) that Indemnitee has not met the standards of conduct referred to herein
which make it permissible hereunder for the Corporation to indemnify Indemnitee
for the amount claimed, but the burden

 

 – 4 – 

 

 

of proving such defense shall be on the Corporation. Neither the failure of the
Corporation (including the Board, independent legal counsel, or its
stockholders) to have made a determination prior to the commencement of such
action or proceeding that indemnification of Indemnitee is proper in the
circumstances because he has met the applicable standards of conduct hereunder,
nor an actual determination by the Corporation (including the Board, independent
legal counsel, or its stockholders) that Indemnitee had not met such applicable
standard of conduct, shall be a defense to Indemnitee’s action or proceeding or
create a presumption that Indemnitee had not met the applicable standards of
conduct.

 

Section 2.7.          Exclusions.

 

(a)          The Corporation shall not be liable to make any payment hereunder
(whether in the nature of indemnification or contribution) to the extent payment
is actually made to or on behalf of Indemnitee under a valid, enforceable and
collectible insurance policy (the “Insurance Policy”). If Indemnitee is required
to pay any amount that the Corporation is obligated to pay hereunder except for
the exclusion in this subsection, before payment is reasonably expected to be
made under the Insurance Policy, the Corporation shall promptly advance the
amount Indemnitee is required to pay for which the Corporation is liable
hereunder. Any advance by the Corporation shall be made with the undertaking of
Indemnitee, which hereby is given, that he shall immediately pay over to the
Corporation, from the funds Indemnitee later receives under the Insurance
Policy, an amount equal to the amount which the Corporation advanced pursuant to
this subsection.

 

(b)          The Corporation shall not be liable hereunder for amounts paid in
settlement of a Proceeding effected without its written consent, which consent
may not be unreasonably withheld. Without intending to limit the circumstances
in which it would be unreasonable for the Corporation to withhold its consent to
a settlement, the parties agree that it would be unreasonable for the
Corporation to withhold its consent (i) to a settlement in an amount that did
not exceed, in the judgment of the Board, the estimated amount of Litigation
Costs of Indemnitee to litigate the Proceeding to conclusion or (ii) with
respect to a Proceeding other than a Derivative Proceeding, to any settlement
proposed by Indemnitee unless a determination is made reasonably and within 90
days of being proposed by the Corporation, in the manner provided in Section
2.6(b), that Indemnitee acted in bad faith and in a manner that he did not
believe to be in or not opposed to the best interests of the Corporation or,
with respect to any criminal proceeding, that Indemnitee believed or had
reasonable cause to believe that his conduct was criminal. Clause (i) of this
Section 2.7(b) is not intended to eliminate the requirement that Indemnitee
satisfy the applicable standards of conduct in Section 2.1 and Section 2.2
(determined as provided in Section 2.6).

 

(c)          The Corporation shall not be liable hereunder for any Fine imposed
by law which the Corporation is prohibited by applicable law from paying as
indemnity or otherwise.

 

Section 2.8.          Contribution.

 

In order to provide for just and equitable contribution in circumstances in
which the indemnification provided for herein is held by a court of competent
jurisdiction to be unavailable to Indemnitee in whole or part, the parties agree
that, in such event, the Corporation shall

 

 – 5 – 

 

 

contribute to the payment of Indemnitee’s Losses in an amount that is just and
equitable in the circumstances, taking into account, among other things,
contributions by other directors and officers of the Corporation pursuant to
Indemnification Agreements or otherwise. The Corporation and Indemnitee agree
that, in the absence of personal enrichment of Indemnitee as a result of his
illegal or improper conduct, or acts of intentional fraud or intentional
criminal conduct on the part of Indemnitee, it would not be just and equitable
for Indemnitee to contribute to the payment of Losses arising out of a
Proceeding in an amount greater than: (i) in a case where Indemnitee is a
director of the Corporation or any of its subsidiaries but not an officer of
either, the amount of fees paid to Indemnitee for serving as a director during
the 12 months preceding the commencement of such Proceeding; or (ii) in a case
where Indemnitee is an officer of the Corporation or any of its subsidiaries
(whether or not he is a director of either or both), 5% of the aggregate cash
compensation paid to Indemnitee for serving as such officer(s) during the 12
months preceding the commencement of such Proceeding; provided, however, that if
the amount of any improper personal enrichment of Indemnitee is immaterial,
Indemnitee shall nevertheless be entitled to contribution hereunder and the
amount that Indemnitee shall contribute hereunder shall be increased by the
amount of any such improper personal enrichment. The Corporation shall
contribute to the payment of Losses covered hereby to the extent not payable by
Indemnitee pursuant to the contribution provisions set forth in the preceding
sentence.

 

Section 2.9.          Notice to Corporation; Cooperation.

 

(a)          Indemnitee shall give the Corporation notice, as soon as
practicable, of any claim made against him for which indemnification will be or
could be sought hereunder; provided, however, that the failure of Indemnitee to
give such notice shall not affect in any way the enforceability of any of
Indemnitee’s rights hereunder.

 

(b)          Indemnitee shall give the Corporation such cooperation and
information as it may reasonably require in connection with any claim by
Indemnitee hereunder.

 

(c)          The Corporation shall give Indemnitee notice, as soon as
practicable, of any Proceeding of which it has knowledge and as to which there
is reasonable grounds to believe that Indemnitee may become a party thereto;
provided, however, that the failure of the Corporation to give such notice shall
not affect in any way the enforceability of any of the Corporation’s rights
hereunder.

 

Section 2.10.         Other Rights and Remedies.

 

The rights provided hereby shall not be deemed exclusive of any other right to
which Indemnitee may be entitled under any statute, applicable charter or by-law
provision, agreement, vote of stockholders or of disinterested directors, or
otherwise, both as to action in his official capacity and as to action in
another capacity while holding such office, and shall continue after Indemnitee
ceases to serve the Corporation in the position identified in the Introduction
hereof.

 

Section 2.11.         Serving at Corporation’s Request.

 

References in ARTICLE Two to “serving at the request of the Corporation” include
service with respect to any employee benefit plan, its participants, or
beneficiaries. If

 

 – 6 – 

 

 

Indemnitee acted in good faith and in a manner he reasonably believed to be in
the interest of the participants and beneficiaries of an employee benefit plan,
he shall be deemed to have acted in a manner “not opposed to the best interests
of the Corporation” as referred to in ARTICLE Two.

 

Section 2.12.         Proceedings Initiated by Indemnitee.

 

The Corporation shall indemnify Indemnitee if he was or is a party, or had taken
steps to become a party, to any Proceeding initiated by Indemnitee by reason of
or arising out of the fact that he is or was a director, officer, employee or
agent of the Corporation, or is or was serving at the request of the Corporation
as a director, officer, employee, agent or trustee of another Entity, against
Litigation Costs in connection with the Proceeding to the fullest extent
permitted by the Delaware Corporation Law, as the same exists or may hereafter
be amended (but, in the case of any such amendment, only to the extent that such
amendment permits the Corporation to provide broader indemnification rights than
such law permitted the Corporation to provide prior to such amendment) only if
the Proceeding (or part thereof) had been authorized by the Corporation in the
manner provided in Section 2.6(b).

 

ARTICLE Three

 

MISCELLANEOUS

 

Section 3.1.          Binding Effect.

 

This Agreement shall be binding upon all successors and assigns of the
Corporation (including any transferee of all or substantially all of its assets
and any successor by merger or operation of law) and shall inure to the benefit
of the heirs, personal representatives and estate of Indemnitee.

 

Section 3.2.          Savings Clause.

 

If all or any portion of any section hereof is held invalid or unenforceable for
any reason whatsoever, the validity and enforceability of the remaining portion
of such Section or other Sections of this Agreement shall not in any way be
effected or impaired thereby and the Corporation nevertheless shall indemnify
Indemnitee for his Losses to the full extent permitted by any applicable portion
hereof that has not been held invalid or unenforceable or by any other
applicable law.

 

Section 3.3.          Governing Law.

 

The validity, construction, enforcement and interpretation of this Agreement
shall be governed by the internal law (and not the law of conflicts) of
Delaware.

 

Section 3.4.          Effect of Headings.

 

The Introduction and Article and Section headings herein are for convenience
only and shall not affect the construction hereof.

 

 – 7 – 

 

 

Section 3.5.          Notices.

 

(a)          A notice, request or other communication to a party shall be
effectively given to the Indemnitee when hand-delivered to the Indemnitee and to
the Corporation when hand-delivered to any officer of the Corporation (except
Indemnitee if he shall be an officer of the Corporation). Notice may also be
effectively given on the next business day after deposit in the U.S. mail,
postage prepaid, for delivery as registered or certified mail, return receipt
requested, addressed as follows: (i) if to the Corporation, addressed to
Servotronics, Inc., 1110 Maple Street, P. O. Box 300, Elma, New York 14059-0300,
“Attention: President;” and (ii) if to Indemnitee, addressed to him at the
address shown on the signature page hereof.

 

(b)          Either address referred to in the preceding subsection may be
changed from time to time and shall be the most recent such address furnished in
writing by the party whose address has changed to the other party in the manner
specified in the preceding subsection.

 

Section 3.6.          Amendment and Waiver.

 

This Agreement may be amended, or any provision of this Agreement may be waived,
provided that any such amendment or waiver will be binding upon the party
against whom enforcement thereof is sought only if set forth in a writing
executed by such party.

 

Section 3.7.          Counterparts.

 

This Agreement may be executed in any number of counterparts. Each counterpart
of an agreement so executed shall be deemed an original, but all such
counterparts shall together constitute but one and the same instrument. In
making proof of this Agreement, it shall not be necessary to produce or account
for more than one counterpart.

 

[Intentionally left blank]

 

 – 8 – 

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the date first written above.

 

  SERVOTRONICS, INC.       By:   Its:       INDEMNITEE           Print Name:    
  Address:        

 

 – 9 – 

